ON MOTION FOR REHEARING. OPINION OF THE COURT. ROBERTS, C. J. — Appellant has filed a motion for rehearing, wherein he contends that the Court overlooked a point raised in his brief, upon the former hearing of the ease, vizthat there was' ho proof of' brand as required by sections 67 and 107, C. L. 1897, and, therefore, no> sufficient proof of ownership of the animal alleged to have been stolen. We have re-examinfed the record, and find that the witness, Eomualdo Fresquez, testified that he saw the appellant leading or driving the horse away, and that he recognized the horse as' the property of Sandoval. Other witnesses testified, to the same effect, and so far as we have been able ‘to find, no one of the witnesses for the State predicated his knowledge of the ownership of the animal upon the brand. It is only necessary to introduce a certified copy of the recorded brand in evidence, where the evidence of ownership depends upon the brand on the animal. Gale & Farr v. Salas, 11 N. M. 211. For the reasons stated, the motion for rehearing will be denied, and it is so ordered.